DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              F.B., the father,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                    GUARDIAN AD LITEM,
                         Appellees.

                              No. 4D19-1350

                          [September 9, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No.
562018DP000210.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Regional Counsel,
Fourth District, West Palm Beach, for appellant.

  Andrew Feigenbaum, Children's Legal Services, West Palm Beach, for
appellee Department of Children and Families.

    Thomasina R. Moore, Statewide Director of Appeals, Florida Statewide
Guardian ad Litem and Nicole R. Ramirez, Florida Statewide Guardian ad
Litem, Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.